UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                      }
MARTHA WRIGHT, et al.                 }
                                      }
             Plaintiffs,              }
                                      }
      v.                              }         Case No. l:OO-cv-00293(GK}
                                      }
CORRECTIONS CORPORATION OF            }
AMERICA, et al.,                      }
                                      }
             Defendants.              }
~~~~~~~~~~~~~~~~>

                            MEMORANDUM OPINION

      On May 15, 2015, Plaintiffs filed a Motion for Leave to File

a First Amended Class Action Complaint ("Motion")               [Dkt. No. 178] .

They seek to reduce their original 12 counts to three while greatly

expanding the scope of the proposed class,               as well as to update

the Complaint to reflect changes to the Parties' situations over

the   last   fifteen   years.      Defendants     Securus   Technologies,    Inc.

( "Securus")   and Corrections Corporation of America             ( "CCA")   have

filed responses in opposition to Plaintiffs' Motion [Dkt. Nos. 180,

181], and Plaintiffs have filed a Reply [Dkt. No. 184]. Upon full

consideration of all the pleadings and the entire record herein,

the Motion shall be granted for the following reasons.

I .   BACKGROUND

      On February 16,      2000,    Plaintiffs filed this putative class

action on behalf of inmates incarcerated at prison facilities owned



                                          -1-
and operated by Corrections Corporation of America, as well as on

behalf of family members and friends of the inmates.

        In August 2001, the Court ruled that the Federal Communication

Commission ("FCC")            was "in the best position to resolve the core

issues in this case, namely the reasonableness of the rates charged

and the feasibility of alternative telephone arrangements in CCA

facilities."           Memorandum Opinion at 10-11          [Dkt.     No.    94] .   On

November 5, 2001, the Court entered an Order staying the case [Dkt.

No. 105].

        Since then, Plaintiffs have filed two petitions for rulemaking

with the FCC. On September 26, 2013, the FCC issued its Report and

Order and       Further Notice          of   Proposed Rulemaking      ("Inmate    Rate

Order") .      Rates    for   Interstate Inmate Calling Services,            7 8 Fed.

Reg. 67956 (Nov. 13, 2013)              (to be codified at 47 C.F.R. pt. 64).

        On November 14,         2013,   Securus,   a Defendant in this lawsuit

under    its    former name       Evercom,     and others   filed     Petitions      for

Review of the FCC's Inmate Rate Order with the United States Court

of Appeals for the District of Columbia.                Securus Tech.,       Inc. v.

FCC, 13-1280       (D.C. Cir. filed Nov. 14, 2013). In response to the

FCC's uncontested motion to hold the case in abeyance pending the

agency's adoption of permanent inmate calling reforms,                      the Court

of Appeals stayed the appeal on December 16,                  2014.    See Securus,

13-1280 [Dkt. Nos. 1526582, 1527663]; see also Rates for Interstate




                                             -2-
Inmate     Calling   Services,   Second       Further   Notice   of   Proposed

Rulemaking, 29 FCC Red 13170, 2014 WL 5408460.

      On October 27, 2014, Plaintiffs filed a Motion to Reopen and

Lift Stay Temporarily [Dkt.      No.    139]. On February 13, 2015, while

the Motion to Reopen was pending,            Plaintiffs also filed a Motion

to Transfer the case to the Western District of Arkansas                 [Dkt.

No. 163], which Defendants opposed [Dkt. Nos. 165, 166, 167]. The

Court granted Plaintiffs' Motion to Reopen on April 30, 2015 [Dkt.

No. 177]. On May 15, 2015, Plaintiffs filed the present Motion for

Leave to File an Amended Complaint. See Motion at 1; First Amended

Class Action Complaint ("First Amended Class Action Complaint;' or

"Am. Compl.")    [Dkt. No. 178-2]. On May 18, 2015, the Court denied

Plaintiffs' Motion to Transfer [Dkt. No. 179].

II.   STANDARD OF REVIEW

      A.    Leave to Amend

      The amendment of pleadings in civil matters is governed by

Rule 15 of the Federal Rules of Civil Procedure, which states that

the "court should freely give leave             [to amend]   when justice so

requires." Fed. R. Civ. P. 15(a) (2). The decision to grant or deny

leave to amend rests in the sound discretion of the trial court;

however,    it is an abuse of discretion to deny leave without a

sufficient justification for doing so. Firestone v. Firestone, 76

F.3d 1205, 1208 (D.C. Cir. 1996)         (citing Foman v. Davis, 371 U.S.

178, 182 (1962)). Sufficient justifications include "undue delay,

                                       -3-
     bad     faith   or    dilatory            motive                   repeated    failure        to       cure

     deficiencies         by        [previous]        amendments                   [or]        futility        of

     amendment." Id.           (quoting Foman, 371 U.S. at 182).

             In assessing           a    motion       for     leave       to    amend,     the    Court        is

     required to assume the truth of the allegations in the amended

     complaint and construe them in the light most favorable to the

     movant.    Caribbean Broadcasting Sys.,                            148 F.3d 1080,           1086       (D.C.

     Cir. 1998). The party opposing the amendment bears the' burden to
 I

-I   show why leave should not be granted. Dove v. Washington Metro.

     Area Trans.      Auth.,            221    F.R.D.       246,        247    (D.D.C.    2004)       (citing

     Gudavich v.      Dist.          of Columbia,            22    F.    App' x    17,    18     (D. C.     Cir.

     2001)).

             Defendants        oppose         Plaintiffs'          Motion and contend               that       it

     should be denied because (1) the proposed amendments are improper

     and beyond the            scope of         the    initial          Complaint,        ( 2)   Plaintiffs

     unduly    delayed         in       seeking   to        amend       their     Complaint,         ( 3)     the

     proposed amendments are unduly prejudicial to Defendants,                                        (4) the

     proposed amendments are brought in bad faith, and (5) the proposed

     amendments are futile.                   The Court will address each argument in

     turn.

             Plaintiffs' original Complaint focused on obtaining damages

     for those who initiated telephone calls to people in correctional

     institutions operated by CCA,                      and all prisoners incarcerated in



                                                        -4-
correctional institutions operated by CCA [Dkt. 1,          ~    34].   It reads

as follows:

     Class (1):   Families, Friends, Lawyers and Other Bill Payer
Plaintiffs, defined as all persons, corporations and organizations
billed for telephone calls initiated by people who presently are,
have been or will be confined to a correctional facility operated
by CCA.

                               as well as

     Class (2):  Prisoner Plaintiffs, defined as all persons who
presently are, have been, or will be incarcerated in correctional
institutions operated by CCA.

      Plaintiffs'   First Amended Class Action Complaint contained

the   allegations   set   forth above    and   ~   50,   which    included all

persons using Securus telephone systems at non-CCA facilities.                It

reads as follows    [Dkt. No. 178-2]:

      all persons in the United States who, at any time since
      February 16, 1998, have paid to use telephone systems
      provided by Securus at a CCA facility or who, at any
      time since May 15, 2013, have paid to use telephone
      systems provided by Securus at a non-CCA facility, in
      order to make or receive telephone calls involving a
      person incarcerated in any state in the United States
      (the "Class") .

                              as well as

      all persons who, at any time since February 16, 1997,
      have paid to use telephone systems at a CCA facility
      in order to make or receive telephone calls involving
      a person incarcerated in any state in the United States
      (the "Class").




                                   -5-
II.     DISCUSSION

        A.     The Proposed Amendments Do Not                 Improperly Expand the
               Scope of the Original Complaint

        A key issue to decide              in any Motion to Amend is whether

Plaintiffs have            improperly expanded the            scope of    the original

Complaint.

        Securus argues         that    leave to amend should not be granted

"where       the    proposed amendments          would expand the        scope     of   the

existing claims."            Securus Opp'n at 5 (citing Lover v. District of

Columbia, 248 F.R.D. 319, 322 (D.D.C. 2008).                    This is far too broad

a reading of Lover.

        That case does not prevent amendment of a complaint whenever

the   scope of           the original      claims    is   expanded.      Rather,       Lover

acknowledges that an amendment "may unduly prejudice a defendant

if    [the]        amendment   would       delay    litigation    or     'expand[]       the

allegations beyond the scope of the initial complaint.'"                           Lover,

248 F.R.D. at 322 (emphasis added)                  (quoting Parish v. Frazier, 195

F.3d 761,          763   (5th Cir.     1999)).      "Prejudice is likely if             'the

amended complaint contain[s] new complex and serious charges which

would        undoubt [edly]      require         additional     discovery        for     the

defendants to rebut.'"               Id.   (quoting Ferguson v. Roberts, 11 F.3d

696, 706 (7th Cir. 1993)).




                                             -6-
        Securus    argues    strongly     that        Plaintiffs   are    trying   to

improperly     expand   the     class.         The    initial    Complaint,   as   it

pertained to Securus, was limited to those CCA facilities to which

Securus provided ICS.         The new Complaint expands the scope to all

correctional facilities in the country served by Securus.                      While

Securus is correct that the First Amended Complaint does greatly1

increase the proposed class size, a mere .increase in class size is

neither complex nor inherently prejudicial.

        Securus alleges that Plaintiffs are trying to reach back to

1998    for creation of       the expanded class and that the proposed

amendment expands the case so significantly as to be prejudicial

to Defendants.       Securus Opp'n at 9.             Securus is clearly incorrect

about     Plaintiffs'       attempts     to    reach     back.      The    Complaint

specifically limits damages for the expanded class to May 15, 2013

and onward.       See Am. Compl.   ~   49.

        Otherwise,   Securus offers little in the way of explaining

what prejudice it would suffer from the expanded class, other than

the magnitude of the expansion.               Given the fact that the expanded

class is limited to the two-year statute of limitations, Plaintiffs

have gained no unfair advantage from the stay.                     That Plaintiffs




1  The First Amended Complaint does not provide an exact figure as
to the number of correctional facilities it encompasses, but does
allege that Securus has had exclusive contracts with "thousands of
correctional facilities." Am. Compl. ~ 21.
                                         -7-
could have merely filed a separate case at the time of the Motion

on behalf of an expanded class supports this conclusion.

     Nor does the expanded class introduce "new complex and serious

charges" or delay the litigation.         In Lover, the proposed amendment

would have further delayed the completion of discovery and the

resolution of the case.     That is not the situation here.       The'case,

though stayed for many years, is still in the very early stages of

litigation and discovery has barely begun, if at all.

     Securus also contends that Plaintiffs want to expand the scope

by "add[ing] the vague category of 'fees' to the claim."            Securus

Opp'n at 5.     This argument overlooks the fact that Plaintiffs did

in fact allege improper fees in the original Complaint.          See,   ~,


Complaint   ~   37   (question of   "whether    the   fees   imposed by the

defendants represent a fair market value for the services or the

exploitation of an illegal monopoly"); Id. at 75 (describing rates

and surcharges as "a regulatory fee that bears no relation to the

actual administrative and enforcements costs incurred").                Though

fee allegations are more prominent in the First Amended Complaint,

they are not "new complex and serious charges," Lover, 248 F.R.D.

at 322 (quoting Ferguson, 11 F.3d at 706).

     B.     Amendment Would Not Cause Undue Delay

     As already noted, while leave to amend a complaint is left to

the discretion of the court, it is an abuse of that discretion to

deny leave to amend unless there is sufficient reason,              such as

                                    -8-
"undue delay, bad faith or dilatory motive ... repeated failure to

cure deficiencies by            [previous]      amendments    ...   [or]     futility of

amendment." Firestone, 76 F.3d at 1208 (quoting Foman, 371 U.S. at

182) .

         Defendant CCA argues that Plaintiffs unduly delayed seeking

to amend their Complaint and "should not have waited 13 years."

CCA Opp'n at 6. CCA contends that it is no excuse that the case

was and remains stayed and then referred to the FCC. Id. The Court

disagrees.      It was entirely reasonable for Plaintiffs to wait to

amend their Complaint until the FCC acted upon their rulemaking

petitions,        particularly        in   light     of     this    Court's        primary

jurisdiction          ruling.   See    Memorandum         Opinion    [Dkt.       No.   94].

Significantly,         Defendants have not suggested a more appropriate

window of time in which Plaintiffs should have sought to amend

their Complaint nor did Defendants file any motions to dismiss the

Complaint.       While thirteen years            is obviously a          long time,     the

timing of the Motion is through no fault or delay by the Plaintiffs.

         CCA further argues that,          at the very least,             the 13 months

that elapsed between the FCC's Inmate Rate Order and Plaintiffs'

Motion constitutes undue delay.                  CCA Opp' n    at   7.     CCA does     not

explain why the          Inmate Rate Order triggered an obligation for

Plaintiffs to immediately file their amended Complaint.

         In   fact,    Defendant      Securus     tellingly    takes       the    opposite

position from CCA,          arguing that Plaintiff's Motion is premature

                                           -9-
because the FCC's Inmate Rate Order,                    on which the First Amended

Complaint     relies    in part,      is    currently on appeal         to the D. C.

Circuit (and was stayed on December 16, 2014). See Securus Opp'n

at   17-19.      By    definition,     Plaintiffs'         Motion    cannot   be    both

dilatory and premature.

       Plaintiffs have consistently pursued their case before this

Court and the FCC.          Plaintiffs were under no obligation to file

their First Amended Complaint within a certain period of time after

issuance of the Inmate Rate Order, and Defendants have not shown

now they have suffered any prejudice from the passage of those

thirteen months.           As   our court of Appeals           noted in Caribbean

Broadcasting,     148 F.3d at 1084,"the prolonged nature of a case

does   not    itself      affect   whether        the    plaintiff   may    amend    its

complaint."

       Nor is Plaintiffs' Motion premature. The fact that the Inmate

Rate Order, as already noted, is currently on appeal and stayed at

the request of the FCC, does not prevent Plaintiffs from amending

their Complaint at this time. Even though it is possible that this

case cannot be fully resolved until the appeal of the Inmate Rate

Order is      resolved,     Securus   fails       to explain why this prevents

Plaintiffs     from    amending    their     Complaint.       Securus      claims   that

"[a]llowing Plaintiffs to reopen this case now only invites waste

and expense," Securus Opp'n at 18, but gives no specifics as to

what they would be. Moreover,              Plaintiffs are not seeking to lift

                                           -10-
the stay entirely; it has only been lifted temporarily in order to

seek the filing of their amendment of their Complaint.

        CCA also argues that Plaintiffs abandoned their claim for

damages 13 years ago, when Plaintiffs sought only injunctive relief

from the FCC and did not submit complaints to the Enforcement

Bureau. 2 See CCA Opp'n at       6.    CCA also argues           that Plaintiffs'

failure to file a formal enforcement claim with the Enforcement

Bureau is indicative of undue delay.            CCA points to Plaintiffs'

Third    Report   to   the   Court    [Dkt.   No.    132]       ("Third   Report"),

submitted on February 24, 2004, in which Plaintiffs expressed their

intention to bifurcate their claim.            Plaintiffs stated that they

would file a formal complaint with the FCC's Enforcement Bureau,

"limited to claims regarding unreasonable inmate calling rates and

unlawful rebates." They also planned to file a separate petition

with the FCC's Wireline Competition Bureau challenging exclusive

dealing arrangements between prisons and             res    providers,     and the

practice of providing only collect calling services without the

option of using debit and calling services. Third Report at 2.

     Moreover,    an   enforcement     claim    is   not    a    prerequisite    to

seeking damages and CCA fails to cite any case law indicating that


2 CCA is incorrect to characterize this case as "always about
injunctive relief, not damages," from its inception. CCA Opp'n at
6 n.1.   Plaintiffs clearly sought damages in their original
Complaint, see Compl. at 51. CCA argues that Plaintiffs abandoned
their damages claim, which obviously supports Plaintiffs' answer
that they did in fact seek such changes.
                                      -11-
a formal complaint with the Enforcement Bureau is a prerequisite

to filing a damages claim. In addition, as Plaintiffs note, class-

wide   relief       is   unavailable       before   the    Enforcement     Bureau    and

therefore an enforcement action would not have resolved Plaintiffs'

class damages claims. See Pls.' Reply at 8.

       For these reasons,           the Court finds that Plaintiffs did not

unduly delay in filing their First Amended Complaint.

       C.        The Proposed Amendments Are Not Unduly Prejudicial to
                 Defendants

       Defendants next argue that allowing Plaintiffs to amend their

Complaint would result in prejudice to them. To determine if the

threat      of    prejudice    to   the    opposing party is      great     enough to

warrant denying leave to amend, courts consider "the hardship to

the moving party if leave to amend is denied, the reasons for the

moving party failing to include the material to be added in the

original         pleading,    and   the     injustice     resulting   to    the    party

opposing the motion should it be granted." Childers v. Mineta, 205

F.R.D. 29, 32 (D.D.C. 2001)               (quoting 6 Charles Alan Wright, Arthur

R. Miller & Mary Kay Kane, Federal Practice & Procedure,                     §    1487 at

621, 623 (3d ed. 2001)).

       CCA contends, as it did in its undue delay argument, that it

will suffer prejudice because Plaintiffs deprived the parties of

the opportunity to resolve damages in a timely manner when they

did not file a formal complaint for damages with the Enforcement


                                            -12-
Bureau. CCA Opp'n at 8. As discussed above,                                 Plaintiffs were not

required       to   seek       damages       before    the       Enforcement       Bureau      as   a

prerequisite to seeking damages in this case. See supra, 7-8. In

addition,      since Plaintiffs requested damages                            in their original

Complaint, Defendants were on notice of the claim. Thus, Defendants

have shown no resulting prejudice.

      CCA alleges          that Plaintiffs             "are trying to reach back to

February 16,        1997,       for damages that include the entire 13-year

period of the stay." CCA Opp'n at 8. Again, Plaintiffs' original

Complaint already included requests for damages and the expanded

class is limited to the two-year statute of limitations. Defendants

are not prejudiced by Plaintiffs seeking damages.                               Defendants have

been on notice            of    the    potential           for   damages       since    the   first

Complaint was filed. Whether damages--for the entire period of the

stay, a shorter time period, or any at all--are appropriate will

be   decided at       a     later      time    and are           not    cause     for   denial      of

Plaintiffs' Motion to Amend.

      CCA' s    next argument is that Defendants will be prejudiced

because     the      evidence          has     grown        stale        and    witnesses       have

disappeared.        See     CCA       Opp'n    at     8.     The       evidence    issue      exists

regardless of whether Plaintiffs amend their Complaint or not.

      Similarly,          CCA argues          that    it     will      be    prejudiced in its

ability to discover evidence and prepare its defense. Id. at 8-9.

CCA contends that it is not an ICS provider and does not keep or

                                               -13-
maintain billing records that might show who accepted and received

ICS calls, or if the charges were actually paid by Plaintiffs. Id.

Again, this is not a problem that is unique to the First Amended

Complaint; CCA will face these issues under the current Complaint.

       Securus argues that Plaintiffs are seeking "to transform their

case into something entirely new" through the proposed amendments.

Securus Opp'n at 9 (quoting Mississippi Ass'n of Cooperatives v.

Farmers Home Admin.,          139 F.R.D. 542, 544      (D.D.C. 1991)). Securus

cites to several cases in which amendment was denied.                   In those

cases, the proposed amendments were unrelated or only tangentially

related to the original case. Id. at 9-10; see e.g., Mississippi

Ass'n of Cooperatives, 139 F.R.D. at 544-45 (denying leave to amend

FOIA   complaint    against       former    federal     agency   to   the   extent

plaintiff    sought      to    include     race    discrimination     claims   and

violations   of    the    Administrative          Procedure   Act).   Plaintiffs'

proposed amendments here are more than tangentially related to the

original Complaint and are readily distinguishable from the cases

cited by Securus.

       For all the reasons discussed above,              the Court finds that

Defendants will not be prejudiced by the proposed amendments to

the Complaint.




                                         -14-
           D.      Plaintiffs Proposed Amendments Were Not Brought In Bad
                   Faith

           Securus contends       that    Plaintiffs'. Motion should be denied

     because    it   is not   brought     in good faith.        Securus argues        that

     Plaintiffs' Motion exhibits bad faith because: (1) it is an attempt
•:
     to   obtain     rehearing    of   the   denial      of   Plaintiffs'    Motion     to

     Transfer; and (2) the Motion's goal is to assist the Mojica case

     in Arkansas rather than seek relief from this Court. Securus Opp'n

     at 6-7.

           Securus's     first     contention       is    easily    disposed    of,     as

     Plaintiffs' Motion was filed before the Court denied Plaintiffs'

     Motion to Transfer.         Therefore it cannot be            "an attempt to re-

     litigate the issue of transfer and circumvent the Court's May 18

     decision," as the First Amended Complaint was filed on May 15,

     2015. See Securus Opp'n at 6.

           Second,    Securus contends that Plaintiffs'              cooperation with

     Arkansas   counsel    for Mojica,       and the      similarities between the

     complaints in both cases,           is evidence of bad faith.          Id. at 7-8.

     There is absolutely nothing to support this claim.                     Cooperation

     among attorneys with similar cases and aspirations of transferring

     a case are relatively commonplace and the Court does not find them

     to be indicative of bad faith.




                                             -15-
             E.     The Proposed Amendments Are Not Futile.

             Securus argues first that Plaintiffs' proposed amendments are

      futile      because    the     proposed            amendments     will     not     cure       the

      circumstances which caused this Court to deny Plaintiffs' Motion

      for Transfer to        the Western District of Arkansas.                         Id.    at    11.

      Without     predicting       the    merits         of   future   motions    to     transfer,

      whether or not the case becomes transferable has no bearing on the

      futility of the case. Securus's argument says nothing about the

      case's      ability   to     proceed         in     this   Court,   and     therefore          is
·i'
      irrelevant to futility.

             Next, Securus argues that the six "Inmate" Plaintiffs in the

      First Amended Complaint lack standing to lodge the rate claim

      against Securus. See Securus Opp'n at 11. Securus does not allege

      that all Plaintiffs lack standing, only a subset of them. The First

      Amended Complaint does not become futile because some Plaintiffs

      lack   standing,      so   long         as   the    remaining     Plaintiffs       have       it.

      Therefore, even if Securus was correct that the Inmate Plaintiffs

      lack   standing,      others       do    have      standing,     which means           that   the

      Amended Complaint is not futile.

             Securus also argues that the "Bill Payer" Plaintiffs did not

      receive calls from non-CCA facilities,                     and therefore they cannot

      support the newly expanded rate claim as it pertains to non-CCA

      facilities. See Securus Opp'n at 13. Securus fails to explain why

      this results in the Bill Payers lacking standing or why it renders

                                                    -16-
     the First Amended Complaint futile.                     Id.   Plaintiffs are correct

     that this issue is more pertinent to class certification and the

     class representatives'          ability to represent              the broader class,

     rather than standing. Pls.' Reply at 12.

            Securus next argues that Plaintiffs' claims regarding non-CCA

     facilities     are    time-barred.       See       Securus     Opp' n    at    13.     Securus

     contends   that      Plaintiffs       cannot       relate     their     non-CCA facility

     claims back to 2000.        Plaintiffs do not seek to do so.                           Because

 I
.i
     Plaintiffs limit these claims to the 2-year statute of limitations

     period,    which       Securus        acknowledges,           Securus's         time-barred

     arguments fail.       See Am.     Compl.       ~   49   (limiting non-CCA facility

     class from May 15, 2013, to present); Securus Opp'n at 13-14 (non-

     CCA facilities claims can reach back only to 2013).

            Lastly, Securus argues that any allegations that it failed to

     comply with the Inmate Rate Order are futile because the Inmate

     Rate   Order   has    future     effect    only.        See    Securus        Opp' n   at   16.

     Plaintiffs counter that they are not seeking to have the Inmate

     Rate Order applied retroactively.                  If and when the Court determines

     damages under 47 U.S.C.          §§   206 and 207, the Court will be able to

     rely on the guidance and expertise provided by the FCC. See Pls.'

     Reply at 14-15. Because Plaintiffs have not asked for the Inmate

     Rate Order to be applied retroactively and, in any event, because

     their requests for damages do not rely exclusively on the Inmate



                                               -17-
Rate    Order,        Defendants       have   not      shown    that   amendment   of   the

Complaint would be futile.

        F.         Equity Does Not Bar Relief

        CCA contends that equity estops Plaintiffs from amending their

Complaint.          See CCA Opp' n at         9-10.     CCA' s main argument is that

Plaintiffs represented to the Court in 2001 when seeking a stay of

the case, that Defendants would not be prejudiced by the stay, and

that the present Motion does indeed prejudice the Defendants. Id.

Since        the    Court   has       already        rejected   Defendants'    prejudice

arguments,          there   is   no    need     to    address    them again   under     the

umbrella of equity.

IV.     CONCLUSION

        For the foregoing reasons,                   Plaintiffs'   Motion for Leave to

Amend their Complaint shall be granted. An Order shall accompany

this Memorandum Opinion.




January 21, 2016                              G~~~
                                              GladysKeier
                                              United States District Judge



Copies to: attorneys on record via ECF




                                              -18-